DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/03/2021.  These drawings are acceptable.

Claims Status
Claims 1-12 are pending for examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (Cho; US Patent No. 6,408,237).
As per claim 1, Cho teaches a method for preventing a collision at a vehicle, comprising: 
identifying an object within a path of the vehicle (detecting an object which is about to collide with host vehicle; see e.g. col. 5, lines 1-14); 
discharging a substance from one or more exterior locations of the vehicle prior to time of collision (inflating or discharging a substance from one or more exterior location prior to collision of time of collusion; see e.g. col. 7, lines 24-55). 
Cho does not explicitly teach estimating a time of a collision between the object and the vehicle based on identifying the object.
However, Cho teaches in one or more embodiments that inflation of the external air bag to be made before a collision within the period of the minimum allowable time (distance) window, see e.g. col. 9, lines 35-43, which that one of ordinary skill in the art can estimate time of impact or collision based on current time, since period of minimum allowable time window is taught by Cho, to trigger the control signal to inflate external air bag(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use their teachings of Cho for the purpose of timely deployment of the external and/or internal air bags which in turn can improve safety for one or more objects as suggested by Cho (see e.g. col. 10, lines 34-36). 
As per claim 5, The method of claim 1 as taught by Cho, wherein the one or more exterior locations include one or more of a pillar of a windshield, a location adjacent to a windshield wiper, a hood, a roof, a door, a trunk, a rear view window, a grill, a bumper, or a window frame (Cho teaches that the external air bag inflator is disposed in front bumper, see e.g. col. 5, lines 1-14, and the air bag is deployed outside of the bumper; see e.g. FIG. 2).
As per claim 6, the method of claim 1 as taught by Cho, wherein the substance is a liquid, a gas, or a solid (Cho teaches that an air bag is deployed, see e.g. col. 5, lines 1-14, wherein the inflator device inflating the air bag, see e.g. col. 7, lines 56-65, with air or a gas as known in the art).
As per claim 7, the method of claim 1 as taught by Cho, further comprising identifying the object via one or more sensors of the vehicle (see e.g. col. 5, lines 23-27).
As per claim 8, the method of claim 1 as taught by Cho, wherein the substance is stored in a storage compartment of the vehicle (as discussed earlier, Cho teaches deploying an airbag, see e.g. col. 5, lines 1-14, wherein the air bag is stored in front bumper, see e.g. FIG. 2).
As per claim 9, The method of claim 1 as taught by Cho, wherein: each location of the one or more locations comprises one or more nozzles for discharging the substance; and the substance is discharged via one or more respective nozzles at each location of the one or more locations (Cho teaches receiving a command from a CPU and switching on an inflator device 153 which connected to internal and external layers of airbag inflating internal and external layers, see e.g. col. 7, lines 56-65, wherein the said inflator device would at least comprise a nozzle to inflate the air bag with air or gas). 
As per claim 12, the method of claim 1 Cho, wherein the object is a rock (as discussed earlier, Cho teaches deploying an air bag using an inflator device, see e.g. col. 7, lines 56-65; even though the object is another vehicle, it would have been obvious to one of ordinary skill in the art that the disclosed airbag would be deployed if the crash or imminent crash with a rock). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Le Merrer et al. (Le Merrer;  US 2016/0200275).
As per claim 2, the method of claim 1 as taught by Cho, wherein Cho does not explicitly teach the time of the collision is estimated based on a velocity of the object, a velocity of the vehicle, and a current distance between the object and the vehicle. 
Le Merrer, however, teaches time of the collision is estimated based on a velocity of object, a velocity of vehicle, and a current distance between the object and the vehicle (see e.g. para. [0072] and [0114]). Cho and Le Merrer are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving safety by precisely determining time of collision (see e.g. abstract). 
As per claim 3, the method of claim 2 as taught by Cho and Le Merrer, further comprising determining a velocity of the object based on identifying the object (Cho as well as Le Merrer teaches determine a relative speed with respect to the host vehicle, see e.g. col. 9, lines 10-13 of Cho and para. [0072] of Le Merrer, wherein the determination is based first identifying and determining it’s velocity).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Le Merrer and further in view of Zhuo et al. (Zhuo; US 2020/0122759).
As per claim 4, the method of claim 3 as taught by Cho and Le Merrer, except the claimed determining, at a first time, a first distance between the object and the vehicle; and determining, at a second time, a second distance between the object and the vehicle, wherein the velocity is a function of a difference between the first distance and the second distance, a difference between the first time and the second time, and a distance traveled by the vehicle between the first time and the second time. 
Zhuo, however, determining, at a first time, a first distance between object and the vehicle; and determining, at a second time, a second distance between the object and the vehicle (see e.g. abstract and para. [0083]), wherein velocity is a function of a difference between the first distance and the second distance, a difference between the first time and the second time, and a distance traveled by the vehicle between the first time and the second time (velocity by definition is a function of difference between first distance and second distance which is a distance travelled between a first time and second time and difference between first time and second time). Cho Le Merrer and Zhuo are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving safety (see e.g. para. [0083]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Dakroub (Dakroub; 20170291542).
As per claim 10, the method of claim 1 as taught by Cho, except generating a notification to be displayed to an occupant of the vehicle prior to discharging the substance. 
Dakroub, however, teaches generating a notification to be displayed to an occupant of the vehicle when discharging the substance (when the airbag deploys, an alert is generated and communicated or displayed to the wearable device, see e.g. para. [0073], wherein the wearable device can be associated with one or more occupants). Even though Dakroub teaches generating the notification when the airbag deploys, it would have been obvious to one of ordinary skill in the art to program the device such that the alert is generated before, during and/or after the airbag is deployed for improved safety since the parent and/or guardian can take proactive measure(s). 
 Cho and Dakroub are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved notification or improved user alert(s) which in turn may better prepare one or more occupants for an imminent crash or the occupant may take proactive action to avoid crash i.e. wake up a sleeping driver and so forth. 
As per claim 11, the method of claim 10 as taught by Cho and Dakroub, wherein Cho does not teach that the notification is displayed on one or both of a display unit integrated with the vehicle or a user equipment (UE) of the occupant. 
Dakroub, however, teaches a notification is displayed on one or both of a display unit integrated with the vehicle or a user equipment (UE) of the occupant (the notification is displayed on vehicle [integrated] display, see e.g. para. [0044-45], and/or on a wearable device; see e.g. para. [0073]). Cho and Dakroub are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved notification or improved user alert(s) which in turn may better prepare one or more occupants for an imminent crash or the occupant may take proactive action to avoid crash i.e. wake up a sleeping driver and so forth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688